               Case 8:19-mj-00965-DUTY Document 1 Filed 12/26/19 Page 1 of 11 Page ID #:1
 no 9i ~xe~. >>is~>
                                     underseas                   CRIMINAL COMPLAINT                          ORIGINAL
               UNITED STATES DISTRICT COURT                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                   DOCKET NO.
      UNITED STATES OF AMERICA                                                                                               ~,,
                                                                                                                             ,,,
                              v.                                                         ~ ,,~ ~ ~ .s ~                         y
                                                                                         ~.,:. ~ ~
                                                                                   MAGISTRATE'S CASE O.   ~~tRK'~ c   G~STP~CT
      SHAWN ROBERT WHALIN
                                                                                                                            2019
      Complaint for violation of Title 18 U.S.C. § 922(g)(1)                                                       p~S ACT pF CALIDF~Pu~,
                                                                                                       CENTR~~
      NAME OF MAGISTRATE JUDGE                                                                                        LOCATION
                                                                                   UNITED STATES
      HONORABLE DOUGLAS F. McCORMICK                                                                                  Santa Ana, California
                                                                                   MAGISTRATE JUDGE

      DATES OF OFFENSES                                 PLACE OF OFFENSES          ADDRESS OF ACCUSED (IF KNOWN)

      November 6, 2019                                  Santa Ana, CA

      COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

      See attached affidavit.
                                            1
                 -7'
                 ~             ~J           ~


                 ~             d L~
 ~}                              ,a._ ~
      ¢~                                    d
                                ?'     ~L
                                 f"_~~ ~
 ~
 L..a1
    ~




                  Ld.;       .`-J~ U~
                  L:f        ~r p—
                  C-~         r
                  -._.._     L~J L.~J .
                                      r
                  c ..
                  l          'J f„~   m
                       ,,y     3


      BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

      (See attached affidavit which is incorporated as part ofthis Complaint.)

      MATERIAL WITNESSES IN RELATION TO THIS CHARGE: N~A


                                                                  SIGNATURE OF COMPLAINANT
  Being duly sworn, I declare that the
  foregoing is true and correct to the best                       FARSHID HASHEMPOUR
      Of T11y IC110WIeClge.                                       OFFICIAL TITLE
                                                                  Task Force Officer, Federal Bure        ofI estigation

      Sworn to before         e and subscribed in my presence,

  SIGNATURE OF               GISTRATE JUDGE~'>                                                                           DATE

                                                                                                                                 Zb 2071
~•~ 5ee reaerai [cyiesloi ~nmmai rrocea re 3      ~4
                  \/
AUSA Gregory Scally(714)                        - 592                              REC: Detention
 Case 8:19-mj-00965-DUTY Document 1 Filed 12/26/19 Page 2 of 11 Page ID #:2



                            A F F I D A V I T

         I, Farshid Hashempour, being duly sworn, hereby declare and

 state as follows:

                            I.   INTRODUCTION

     1.      I am a Detective with the Santa Ana Police Department

(`~SAPD") and also. a federally deputized Task Force Officer

("TFO") presently working with the Federal Bureau of

Investigation (~~FBI")     As a TFO with the FBI, I am an

investigative or law enforcement officer of the United States

within the meaning of 18 U.S.C. ~ 2510(7), and I am empowered by

law to conduct investigations and make arrests for offenses

enumerated in 18 U.S.C. ~ 2516.

     2.      I am assigned to the Orange County Violent Gang Task

Force ("OCVGTF")      The OCVGTF is composed of federal and local

law enforcement agencies, including, but not limited to, the FBI,

the SAPD, and detectives from the Anaheim Police Department.           The

OCVGTF is responsible for, among other things, investigating

violations of federal law committed by criminal street gangs, the

Mexican Mafia, and other violent criminal organizations in Orange

County.    Prior to this assignment with the FBI, I was a SAPD

Police Officer and have been so employed for approximately

eighteen years.

     3.      I have specialized training and experience in

investigations of narcotics trafficking and criminal street

gangs.    During my tenure as a Police Officer, as well as an FBI

T FO, I have conducted and participated in numerous investigations




                                    1
 Case 8:19-mj-00965-DUTY Document 1 Filed 12/26/19 Page 3 of 11 Page ID #:3



of criminal activity, specifically including narcotics

trafficking and violent offenses committed by street gangs.

Since joining the OCVGTF in 2010, I have specialized in

investigations of the Mexican Mafia and its subordinate gangs in

Orange County.   As a part of these investigations, I have also

learned about the drug trafficking organizations that supply

street gangs with illegal narcotics.

                        II. PURPOSE OF AFFIDAVIT

     4.     This affidavit is made in support of a criminal

complaint against and arrest warrant for SHAWN ROBERT WHALIN

(~~WHALIN"), for a violation of Title 18, United States Code,

Section 922(g)(1) (felon in possession of a firearm).

     5.     The facts set forth in this affidavit are based upon

information obtained from other law enforcement personnel, my

personal knowledge, and my training and experience.          This

affidavit is intended to show merely that there is sufficient

probable cause for the requested complaint and warrant, and does

not purport to set forth all of my knowledge of or investigation

into this matter.    Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.

                    III. SUNIlKARY OF PROBABLE CAUSE

     6.     On November 6, 2019, SAPD Police Officers J. McKee and

T. Liggett were working together in a marked unit in a patrol

capacity.   At approximately 11:27 p.m., the SAPD Officers were

conducting a patrol check in the area of 1400 South Rita Way, in



                                    2
 Case 8:19-mj-00965-DUTY Document 1 Filed 12/26/19 Page 4 of 11 Page ID #:4



the city of Santa Ana, California, a neighborhood where SAPD

Officers had previously identified a specific residence where

people engage in illegal gambling.        During their patrol check,

the Officers observed a vehicle travelling northbound on Rita

Way without its headlights or taillights activated, in violation

of the California Vehicle Code ("CVC").        The Officers continued

to follow the vehicle and watched as it made an abrupt turn onto

Rene Drive without signaling.       The Officers initiated a traffic

stop and contacted the driver, identified as WHALIN.          While

speaking to WHALIN, the Officer could smell the strong odor of

marijuana coming from the vehicle.       The Officer looked into the

vehicle and observed numerous open marijuana containers in plain

sight.

     7.    WHALIN was removed from the vehicle and WHALIN

informed the Officer that there was a firearm underneath the

driver's seat.    After placing WHALIN in the back of his marked

unit, the Officer searched under the driver's seat and found a

loaded Springfield, model XD45, .45 caliber handgun bearing the

serial number XD759544.     The Officer rendered the weapon safe

and found that it was loaded with nine (9) rounds of .45 caliber

ammunition.   WHALIN was transported to the Santa Ana Jail where

he was advised of his Miranda Rights.        WHALIN waived his Miranda

Rights and stated that a friend had loaned him the vehicle he

was driving on the evening of his arrest.        WHALIN explained that

a friend had asked WHALIN to transport the weapon to the

friend's residence because he did not want to have it with him

at the gambling house.     WHALIN was booked on a variety of



                                    3
 Case 8:19-mj-00965-DUTY Document 1 Filed 12/26/19 Page 5 of 11 Page ID #:5



weapons related charges.      As explained below, at the time,

WHALIN was a convicted felon.

                    IV. STATEMENT OF PROBABLE CAUSE

     A.     November 6, 2019 Arrest of WHALIN

     8.     I have reviewed police reports prepared by SAPD

Detective J. McKee and Crime Scene Investigator T. Parent

regarding the incident that occurred on or about November 6,

2019, involving the arrest of WHALIN.        Based on my review of the

reports, I have learned the following facts:

            a.   On Wednesday, November 6, 2019, at approximately

11:27 p.m., SAPD Officer T. Liggett and Officer J. McKee were

working uniformed patrol together in a marked SAPD patrol unit.

Officers Liggett and McKee were conducting a patrol check of the

neighborhood around the 1400 block of South Rita Way, in the

city of Santa Ana, California.       Based on his training and

experience, Officer McKee knew that the residence located at

1415 South Rita Way is an illegal gambling establishment,

commonly referred to as a `Slap House."        "Slap Houses" are

illegal gambling establishments that are located in residences

that house a variety of electronic gaming machines used for

gambling.   "Slap houses" are often frequented by gang members

and individuals interested in selling or using narcotics.

Officer McKee has previously been involved in numerous

investigations into `slap houses" involving narcotics, stolen

vehicles and firearms.

            b.   During their patrol check, Officer Liggett and

Officer McKee observed a white 2004 Cadillac Deville, with
 Case 8:19-mj-00965-DUTY Document 1 Filed 12/26/19 Page 6 of 11 Page ID #:6



California License Plate 6UTC656, traveling northbound on Rita

Way.    The vehicle did not have its taillights or headlights

activated, in violation of California Vehicle Code ("CVC") 24600

and 24400(b).    The Officers followed the vehicle as it traveled

northbound on Rita Way before making a westbound turn onto Jan

Way.    The Officers continued to follow the Cadillac as it made

an abrupt turn southbound onto Rene Drive without signaling, in

violation of CVC 22107.      When the vehicle accelerated as it

turned southbound onto Rene, Officer McKee activated the

overhead lights to the marked patrol unit to initiate a traffic

stop.

           c.    The white Cadillac Deville yielded to the

Officers and pulled into the driveway of 1409 South Rene Drive,

Santa Ana, California.     After the vehicle came .to a stop,

Officer McKee observed the male driver, later identified as

WHALIN, open the driver's door and attempt to exit.          Believing

that WHALIN was attempting to flee on foot, Officer McKee exited

the patrol unit and ordered WHALIN to remain inside the vehicle.

WHALIN attempted to exit the vehicle, making it appear as if he

was going to flee on foot.      WHALIN complied with the Officer's

commands and sat back in the driver's seat.

           d.    Officer McKee and Officer Liggett approached the

vehicle and noticed a female occupant in the right front

passenger seat, later identified as Araceli Castrejon.          Officer

McKee contacted WHALIN while in the driver's seat and asked him

why he was driving so recklessly.       WHALIN responded that he had

just left the `net" on Rita Way and wanted to go home.          "Net" is
 Case 8:19-mj-00965-DUTY Document 1 Filed 12/26/19 Page 7 of 11 Page ID #:7



an abbreviation for Internet cafe, which is often used

euphemistically to give the impression that the location in

question is a place where individuals congregate to use the

Internet and not engage in illegal activity.         While speaking to

WHALIN, Officer McKee could see that WHALIN's hands were shaking

and that he appeared to be extremely nervous.         Officer McKee

also recognized the strong odor of marijuana emanating from the

vehicle.     Officer McKee then looked into the vehicle and

observed numerous open plastic marijuana containers in plain

sight.     When Officer McKee asked WHALIN if he had anything else

illegal inside of the vehicle other than marijuana, WHALIN

answered it was not his vehicle.

             e.   Based on the totality of his observations,

Officer McKee removed WHALIN from the vehicle.          While escorting

WHALIN to his marked police unit, Officer McKee asked WHALIN

again if there was anything illegal inside of the vehicle other

than opened containers of marijuana.       WHALIN then informed

Officer McKee that there was a firearm underneath the driver's

seat.     WHALIN was then handcuffed and placed to the rear of

Officer McKee's police unit.      When Officer McKee placed WHALIN

in the back of his patrol vehicle, WHALIN spontaneously stated

that the vehicle and firearm belonged to someone else.

According to WHALIN, the other person had instructed WHALIN to

take possession of the firearm and bring it to another

residence.    A records check of the Cadillac's license plate

later confirmed that it is registered to another person, not

WHALIN.



                                    D
 Case 8:19-mj-00965-DUTY Document 1 Filed 12/26/19 Page 8 of 11 Page ID #:8



           f.    Castrejon was also removed from the vehicle and

placed to the rear of another Officer's police unit who had

arrived to assist with the investigation.         Officer McKee then

searched the area under the driver's seat of the Cadillac and

discovered a black Springfield, model XD45, .45 caliber handgun

bearing the serial number XD759544.        Officer McKee removed the

magazine from the firearm and found that it was loaded with nine

(9) rounds of .45 caliber ammunition.

           g.    While at the scene, Officer McKee conducted an

interview with Castrejon as she sat to the rear of Officer

Buchanan's police unit.      Prior to the interview, Officer McKee

read Castrejon her Miranda Rights verbatim from his department

issued Officer's Index.     Castrejon stated she understood her

rights and agreed to speak to Officer McKee.         Castrejon said she

met WHALIN approximately one week ago at ~~net."        According to

Castrejon, WHALIN was driving the white Cadillac when they first

met.   Castrejon stated that she and WHALIN drove together to the

"slap house" located at 1415 South Rita Way, where they met her

friend "Jasmine."    WHALIN and Castrejon stayed at the "slap

house" for a short period of time before leaving together to

drive back to WHALIN's residence.       Castrejon recounted that

WHALIN became scared and exclaimed, "Fuck!" when the Officers

were conducting their traffic stop.       Castrejon claimed that she

did not know about the firearm inside the vehicle.

           h.    Officer McKee and Officer Liggett then

transported WHALIN to the Santa Ana Jail, where Officer McKee

read WHALIN his Miranda Rights verbatim from his department



                                    7
 Case 8:19-mj-00965-DUTY Document 1 Filed 12/26/19 Page 9 of 11 Page ID #:9



 issued Officer's Index.     WHALIN stated he understood his rights

 and agreed to speak to Officer McKee.       During the interview of

 WHALIN, he told Officer McKee that his friend had loaned him the

 Cadillac approximately two days ago.       WHALIN said his friend

lent him the vehicle because he knows WHALIN is handicapped has

 had difficulties walking.     WHALIN admitted to driving to the

 ~~slap house" on Rita Way with Castrejon earlier in the evening.

While at the "slap house", WHALIN was approached by his friend

who asked WHALIN if he could give the firearm to WHALIN to

transport to the friend's residence.        WHALIN believed that the

friend made this request of him because the friend did not want

the firearm to be with him at the "slap house."         WHALIN agreed

to take possession of the firearm, and watched as the friend

placed the firearm underneath the driver's seat.         After the

friend had placed the firearm underneath the driver's seat,

WHALIN and Casterjon left the "slap house" and began to drive

back to WHALIN's residence.      WHALIN stated that he knew he is

previously convicted felon and is prohibited from possessing a

firearm.

     B.    WHALIN's Criminal History

     9.    I have reviewed WHALIN's criminal history for felony

convictions.    Based on my review of those records, I have learned

that WHALIN was convicted of the following felonies on or about

the dates specified below:

           a.    On January 12, 1993, second degree burglary, in

violation of California Penal Code ("CPC") ~ 460(b), in the




                                    E
Case 8:19-mj-00965-DUTY Document 1 Filed 12/26/19 Page 10 of 11 Page ID #:10



Orange County Superior Court, Case No. CYW249204POF, for which

he was sentenced to 16 months in prison; and

            b.   On May 5, 1995, petty theft with prior jail, in

violation of CPC § 666, in the San Bernardino County Superior

Court, Case No. FWV06252, for which he was sentenced to 16

months in prison; and

            c.   On November 7, 2003, possession or intent to pass

any forged, altered or counterfeit items, in violation of CPC ~

475(a), in the Orange County Superior Court, Case No. 03CF1034,

for which he was sentenced to 2 years in prison; and

            d.   On July 29, 2009, possession of a controlled

substance (methamphetamine), in violation of Health and Safety

Code("HS") ~ 11377(a), in the Orange County Superior Court, Case

No. 09CF1437, for which he was sentenced to 2 years suspended

sentenced in prison, 3 years probation and 365 days in jail.

     C.     Interstate Nexus

     10.    On December 20, 2019, I contacted FBI Special Agent

(`SSA") and Firearms Instructor, Arrin Langdon, regarding the

weapon and ammunition recovered in this case.         On December 20,

2019, SA Langdon reviewed the firearm seized as evidence by SAPD

on November 6, 2019, for purposes of determining whether the

firearm and ammunition had traveled in interstate or foreign

commerce.   During his review of the firearm, SA Langdon

determined that the firearm recovered during the aforementioned

traffic stop was the following:
Case 8:19-mj-00965-DUTY Document 1 Filed 12/26/19 Page 11 of 11 Page ID #:11



      11.   A Springfield Armory, model XD45, .45 caliber firearm

bearing serial number XD759544.          Based on SA Langdon's review of

the firearm, SA Langdon informed me that the firearm was

manufactured in Croatia.      SA Langdon determined that the firearm

is a firearm as defined in Title 18, United States Code, Chapter

44, Section 921(a)(3) and had to have moved through foreign

commerce given that it was recovered in California.

                             V. CONCLUSION

     12.    For all the reasons described above, there is probable

cause to believe that WHALIN has committed a violation of Title

18, United States Code, Section 922(g)(1) (felon in possession

of a firearm).




                                           FARSH~D) HAS~MPOUR
                                           Task ~rce Officer, FBI
                                           Detective, SAPD

Subscribed to and sworn
befor me this 26th day
De~ ber 2019.



   TED STA'~ES/ MAGISTRATE JUDGE




                                    10
